United States Court of Appeals
                       For the First Circuit


No. 18-1597

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                          ALFREDO GONZALEZ,

                        Defendant, Appellant.


                            ERRATA SHEET


          The opinion of this Court issued on January 31, 2020, is

amended as follows:

          On page 11, line 1, remove "The parties agree that," and

capitalize "in"